Citation Nr: 0518180	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  00-18 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
lumbosacral and sacroiliac strain, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from May 1978 to April 1992.

The case comes before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Following an April 2004 remand for the development 
of additional evidence, the case is once again before the 
Board for review. 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  Prior to September 26, 2003, the veteran's service-
connected back disability was characterized by pain, spasms 
and limitation of motion.

3.  As of September 26, 2003, the veteran's service-connected 
back disability is characterized by a decreased range of 
motion, and localized tenderness not resulting in an abnormal 
gait.    


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation in excess of 20 percent for the service-connected 
back disability, effective prior to September 26, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(effective prior to September 26, 2003).

2.  The criteria for the assignment of a disability 
evaluation of in excess of 20 percent for the service-
connected back disability, effective as of September 26, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (effective as of September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability rating via the March 1999 rating 
decision, the June 2000 rating decision, the June 2000 
statement of the case, the June 2003 RO letter, the August 
2003 supplemental statement of the case, the April 2004 Board 
remand, the May 2004 RO letter, and the March 2005 
supplemental statement of the case.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in March 1999, which is prior to the 
date the VCAA was enacted (effective November 9, 2000).  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.

Significantly, in a letter to the veteran dated in May 2004, 
the RO informed him of what information he needed to 
establish entitlement to the claim addressed in this decision 
and that he should send in information describing additional 
evidence or the evidence itself.  In this respect, the Board 
notes that the May 2004 letter was provided to the claimant 
prior to the case being certified to the Board for the 
present appellate adjudication.  Additionally, the Board 
notes that the content of that notice, the June 2000 
statement of the case, and the August 2003 and March 2005 
supplemental statements of the case, fully complied with the 
requirements of 38 U.S.C.A. § 5103(A) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his increased rating claim.  In particular, the RO asked the 
veteran to tell VA about any additional information or 
evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statements of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased ratings.  He 
has, by information letters, a rating decision, a statement 
of the case, and supplemental statements of the case, been 
advised of the evidence considered in connection with his 
appeal and what information VA and the veteran would provide.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

In a March 1999 rating decision, the RO denied the veteran's 
claim for an increased evaluation for his service connected 
back disability.  Subsequently, in a June 2000 rating 
decision, the RO increased the veteran's evaluation for his 
service connected back disability to 20 percent, effective 
August 4, 1998.  Following a April 2004 Board remand for the 
development of additional evidence, the case is before the 
Board for appellate review. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying the schedular criteria, 
consider granting a higher rating in cases in which 
additional functional loss due to pain or weakness is 
demonstrated, and pain or weakness on use is not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

With respect to the applicable law, effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

The relevant medical evidence relating to the veteran's back 
disability includes VA treatment records from 1998.  These 
treatment notes document the veteran's complaints of back 
pain.  A treatment report dated in April 1998 indicated that 
x-rays of the veteran's lumbar spine revealed vertebral 
bodies of the lumbar configuration in anatomic alignment, no 
evidence of fracture or subluxation, and minimal disc space 
narrowing at L4-L5 and L5-S1.  An October 1998 notation 
indicated complaints of back pain, poor pelvic rotation, and 
a negative neurological examination.  

The VA examined the veteran in August 1999.  At the 
examination, the range of motion in the veteran's back was 
measured as 45 degrees of flexion, 20 degrees of right and 
left bending, and 0 degrees of extension.  The veteran had 
good heel and toe rising, and a positive straight leg raising 
test on the left by 45 degrees.  The examiner found no 
weakness, reflex, motor deficits or atrophy.  The examiner 
noted decreased sensation in L4-L5 root on the left side.  
Spasms in the left para-lumbar and gluteal area were also 
noted.  X-ray studies of the veteran's back revealed that 
vertebra of the lumbosacral spine were of normal height and 
density, interveterbral disc spaces were well preserved, and 
no evidence of fracture, dislocation or defects.  The 
examiner diagnosed the veteran with degenerative disc disease 
with radiculitis. 

The record also includes treatment records from the Miami VA 
Medical Center (VAMC) dated between 1999 and 2000, and 
between 2001 and 2003.  These treatment notes document the 
veteran's complaints of back pain, but do not include 
objective measurements of range of motion or other diagnostic 
tests of the veteran's back disability.

The evidence also includes Miami VAMC treatment reports 
received in May 2004 and dated between September 1992 and 
April 2004.  A March 2002 treatment note indicated that the 
veteran had on and off low back pain, with no radiation, no 
numbness or tingling, and no bowel or bladder incontinence.  
A January 2003 notation indicated that the veteran's low back 
pain was stable.  An October 2003 notation indicated that the 
veteran ran daily for exercise without any complaints.  These 
treatment reports contain additional notations in which the 
veteran complains of low back pain but do not include 
objective measurements of range of motion or other diagnostic 
tests of the veteran's back disability.

The veteran underwent a second VA medical examination in 
January 2005.  The examiner noted that the veteran was still 
working, was able to perform the activities of daily living, 
and required no medical aids.  The veteran also reported no 
incapacitating episodes, no radiation of pain, and no bowel 
or bladder symptomatology.  The veteran was able to disrobe 
without difficulty and had good heel and toe rising.  Range 
of motion of the veteran's spine was measured and he was 
found to have 80 degrees of flexion, 5 degrees of extension, 
30 degrees of right flexion, 30 degrees of left flexion, 
right rotation of 5 degrees and left rotation of 5 degrees.  
The veteran had a negative straight left raising test.  The 
examiner found no weakness, reflex or motor defects in the 
lower extremities.  Decreased sensation on the right L5 and 
S1 root distribution was observed.  On repeated motion, the 
examiner indicated that the veteran had increased pain but no 
decrease in range of motion.  The examiner found no weakness, 
fatigability or inccordination.  Tenderness to palpation in 
the left paralumbar area was observed.  The examiner 
diagnosed the veteran with mild degenerative arthritis of the 
lumbar spine with radiculitis in the right leg.  The veteran 
reported no incapacitating or acute episodes.  As well, the 
examiner indicated that the veteran's disability did no 
affect his ability to work, as he was able to work as an 
anti-drug weapons expert.  Additionally, the examiner 
indicated that the veteran's back disability imposed no 
function limitations on his lifestyle and had not affected 
the veteran's running ability.  In the examiner's opinion, 
the effect of the veteran's back disability on his employment 
was mild to moderate and did not require frequent periods of 
hospitalization. 

Disability evaluation in excess of 10 percent prior to 
September 26, 2003

Prior to September 26, 2003 the criteria for evaluating 
lumbosacral strain were listed under 38 C.F.R. § 4.71a 
Diagnostic Code 5295.  Under Diagnostic Code 5295 a 
noncompensible rating is warranted with slight subjective 
symptoms; a 10 percent disability evaluation is warranted 
with characteristic pain on motion; a 20 percent disability 
evaluation is warranted with spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; and, a maximum 40 percent disability 
evaluation is warranted with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteroarthric changes, or narrowing or 
irregularly of joint space, or some of the above with 
abnormal mobility on forced motion.  Id. 

Based on the criteria in effect prior to September 26, 2003, 
the veteran is not entitled to a higher disability evaluation 
than the currently assigned 20 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (effective prior to September 
26, 2003).  Based on the available medical evidence, the 
veteran's disability is characterized by pain on motion, 
spasms and a reduced range of motion.  The medical evidence 
of record does not show that the veteran has a listing of the 
whole spine, a positive Goldthwaite's sign, marked limitation 
of motion, narrowing or irregularity of joint space, or 
abnormal mobility on forced motion.  

Additionally, the symptoms of the service-connected back 
disability do not include fractured vertebra (Diagnostic Code 
5285), bony fixation of the spine (Diagnostic Code 5286), 
ankylosis of the cervical spine (Diagnostic Code 5286), 
ankylosis of the lumbar spine (Diagnostic Codes 5288, 5289), 
more than slight limitation of motion of the lumbar spine 
(Diagnostic Codes 5290, 5291, 5292), and intervertebral disc 
syndrome (Diagnostic Code 5293).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5291, 5293.

As such, the Board finds that the preponderance of the 
evidence does not demonstrate that the veteran's service-
connected back disability picture meets the criteria for the 
assignment of a disability evaluation in excess of 20 percent 
for the service-connected back disability, as effective prior 
to September 23, 2002.  See 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).  
To this extent, the veteran's claim is denied.

Disability evaluation in excess of 20 percent effective as of 
September 26, 2003

As mentioned above, the criteria for evaluating disabilities 
of the spine underwent regulatory changes that became 
effective September 26, 2003.  The diagnostic code for 
lumbosacral strain was renumbered in 2003 to Diagnostic Code 
5237.  With the September 2003 change, a general rating 
formula for diseases and injuries of the spine was added that 
is applicable to diagnostic codes 5235 to 5243.  Under the 
revised spine rating criteria effective September 26, 2003, 
Diagnostic Codes 5235 to 5242 are evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a (effective as of September 26, 2003).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease: unfavorable 
ankylosis of the entire spine warrants a 100 percent rating; 
while unfavorable ankylosis of the entire thoracolumbar spine 
is given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242 (2004).

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.  Id.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Id.

As discussed above, the veteran's most recent examination 
indicated that he has 80 degrees of forward flexion, 5 
degrees of backward extension, 30 degrees of right flexion, 
30 degrees of left flexion, left rotation of 5 degrees, and 
right rotation of 5 degrees.  The veteran's disability is not 
characterized by forward flexion of the thoracolumbar spine 
less than 30 degrees or favorable ankylosis of the entire 
thoracolumbar spine.  Therefore, the veteran's disability 
picture does not meet the new criteria for the assignment of 
a disability evaluation in excess of 20 percent for the 
service-connected back disability, as effective as of 
September 26, 2003.  See 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235, 5237, 5239, 5240, 5242, 
5243 (effective as of September 26, 2003).

Additionally, per the January 2005 VA examination report and 
the available medical evidence of record, the veteran was 
found to have no objective neurologic abnormalities 
associated with his back disorder.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Disease and Injuries of the Spine, 
Note (1) (effective as of September 26, 2003).  As well, the 
available medical evidence does not show that the veteran has 
ankylosis of his spine.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Disease and Injuries of the Spine, Note 
(5) (effective as of September 26, 2003).

The Board finds that the credible medical evidence of record 
does not support the award of a disability evaluation in 
excess of 20 percent for the service-connected back 
disability, as effective as of September 26, 2003.  See 38 
C.F.R. 
§§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 
5237, 5239, 5240, 5242, 5243 (effective as of September 26, 
2003).  Therefore, to this extent the veteran's claim is 
denied.

Lastly, taking into consideration the requirements of 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), the available medical evidence of record does 
not indicate that the veteran experiences additional 
functional impairment that can be attributed to pain and 
weakness caused by the service-connected disability, as 
discussed above.  At the 2005 medical examination, the 
examiner specifically indicated that the veteran had 
increased pain on repeated motion, but no decrease in his 
range of motion.  The examiner also indicated that the 
veteran was experiencing no functional limits as a result of 
his back disability.  Therefore, DeLuca is not for 
application in the present case.  As well, DeLuca would not 
result in a higher evaluation for the veteran in this case, 
because the veteran is receiving the appropriate schedular 
evaluation under Diagnostic Code 5295 (prior to September 26, 
2003) and under Diagnostic Code 5237 (as of September 26, 
2003).  In short, the evidence of record is consistent with 
the evaluations noted, and no more, for the veteran's 
service-connected back disability under both Diagnostic 
Codes.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected back disability 
alone has caused marked interference with employment (i.e., 
beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  

To the extent that the claimant may experience functional 
impairment due to the service-connected back disability, the 
Board finds that such impairment is contemplated in the 
currently assigned 20 percent rating.  The Board finds that 
no evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, after reviewing the evidence 
of record and for the reasons discussed above, the Board 
finds that the evidence is not in relative equipoise, and 
thus, the benefit of the doubt rule is not for application in 
this case.


ORDER

A disability rating in excess of 20 percent for a service-
connected back disability, prior to September 26, 2003, is 
denied.

A disability rating in excess of 20 percent for the service-
connected back disability, on and as of September 26, 2003 is 
denied.




	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


